Citation Nr: 0721546	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  05-33 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to an increased disability rating for 
impairment of the right knee, currently rated as 10 percent 
disabling.

3.  Entitlement to an increased disability rating for 
impairment of the left knee, currently rated as 10 percent 
disabling.

4.  Entitlement to an increased (compensable) disability 
rating for residuals of right foot injury.

5.  Entitlement to an increased (compensable) disability 
rating for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
February 1988.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO denied service 
connection for diabetes mellitus, and denied increases above 
the ratings of 10 percent for impairment of the right knee, 
and 0 percent for impairment of the left knee, residuals of 
right foot injury, and hearing loss.  In August 2005, the RO 
increased the rating for impairment of the left knee to 10 
percent.  The veteran has continued his appeal of the rating 
for that disability, and is seeking a rating higher than 10 
percent.

With regard to the service connection for diabetes issue, the 
record does not show that the veteran was awarded any 
decoration or medal in connection with service in Vietnam.  
He has also testified that he was never in Vietnam.  The 
Board therefore finds that the diabetes issue in this case 
does not fall within a stay which has been directed by the 
Secretary of VA in connection with the judicial holding in 
Haas v. Nicholson, 20 Vet. App. 257 (2006).




REMAND

With regard to the service connection for diabetes issues, 
service medical records dated in 1987 appear to document an 
elevated blood glucose level which was described as 
"borderline" on the report of separation examination.  The 
veteran testified that after discharge from service his 
medical care was provided at a military medical facility 
which he identified as "Grench Clinic."  He also referenced 
"Balboa Hospital" in San Diego.  He has reported that his 
diabetes was diagnosed in 1990.  Although the RO requested 
all medical records from the Naval Medical Center in San 
Diego from 1990 through 2004, it does not appear that any 
records from the early to mid-1990's were received.  In view 
of the veteran's contentions, the Board believes another 
attempt to obtain any treatment records from the time of the 
veteran's discharge on should be made in order to ensure that 
all available pertinent evidence is considered. 

The Board also notes that the veteran underwent a VA 
examination for diabetes in June 2004.  The RO asked the 
examiner to render an opinion as to whether it was at least 
as likely as not that the veteran diabetes was manifested 
during service.  However, it does not appear that the 
examiner offered any opinion.  Under the circumstances, the 
Board believes additional development of the medical evidence 
is necessary. 

A medical examination performed in June 2004 is the most 
recent VA examination that addressed the manifestations of 
the veteran's service-connected impairment of the right and 
left knees, and residuals of a right foot injury.  In the 
September 2006 hearing, the veteran indicated that his 
bilateral knee and right foot disabilities had continued to 
worsen in recent years, and that pain in those joints had 
become constant rather than intermittent.  The veteran also 
submitted more recent medical records addressing the lower 
extremities.  The Board finds that a new VA medical 
examination is warranted to obtain complete findings as to 
the current condition of the knees and right foot.  The Board 
will remand the case for such an examination.

The veteran also testified that his hearing loss had become 
more severe since his last audiological examination.  While a 
new examination is not required simply because of the time 
which has passed since the last examination, VA's General 
Counsel has indicated that a new examination is appropriate 
when there is an assertion of an increase in severity since 
the last examination.  VAOPGCPREC 11-95 (1995). 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to request any medical treatment records 
from February 1988 to 1999 from the 
facilities which the veteran has 
identified as "Grench Clinic" and 
"Balboa Hospital."  

2.  After completion of the above, the RO 
should forward the claims file to an 
appropriate VA examiner for review.  After 
reviewing the file, to specifically 
include service medical records showing an 
elevated glucose level, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that 
diabetes was manifested during service or 
within one year of discharge from service.  

3.  The RO should also schedule the 
veteran for a VA orthopedic examination to 
determine the current manifestations of 
disabilities of the right knee, left knee, 
and right foot.  The claims file must be 
made available to the examiner for review.  
Findings should include the ranges of 
motion, in degrees, of those joints, and 
discussion of whether any of those joints 
has additional disability beyond that 
reflected on range of motion measurements, 
due to such factors as pain, pain on 
motion, weakness, excess fatigability, or 
incoordination.

4.  The RO should schedule the veteran for 
a VA audiology examination, to include 
audiometric testing to determine the 
current levels of hearing impairment.

5.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's claims can be 
granted.  If any claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


